Citation Nr: 0032068	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-18 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chronic renal failure.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for diabetes mellitus.  

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hypertension.  

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for dermatitis.  

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for the residuals of a right knee injury.  

7.  Entitlement to a higher rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In part, the veteran appealed the initial assignment of a 
disability evaluation for his service-connected PTSD.  The 
Board notes that the U.S. Court of Veterans Appeals (now the 
U.S. Court of Appeals for Veterans Claims, hereinafter the 
Court), in Fenderson v. West, 12 Vet. App. 119 (1999) held, 
in part, that the RO never issued a statement of the case 
concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.

The issue of entitlement to service connection for the 
residuals of a back injury will be remanded, as discussed 
below.


FINDINGS OF FACT

1.  A June 1998 rating decision denied service connection for 
the residuals of a right knee injury.

2.  The evidence submitted since the RO's June 1998 decision 
either does not bear directly and substantially upon the 
specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  In November 1998, the RO denied service connection for 
chronic renal failure, diabetes mellitus, hypertension, and 
dermatitis.

4.  The evidence submitted since the RO's November 1998 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The veteran's psychiatric disorder is manifested 
primarily by transient symptoms that includes depressed mood, 
anxiety and sleep impairment; without more than moderate 
impairment in social functioning or industrial capability.


CONCLUSIONS OF LAW

1.  The June 1998 decision of the RO denying entitlement to 
service connection for the residuals of a right knee injury 
is final; the additional evidence received since the RO's 
June 1998 denial of entitlement to service connection for the 
residuals of a right knee injury is not new and material, and 
the veteran's claim for benefits has not been reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1999).

2.  The November 1998 decision of the RO denying entitlement 
to service connection for chronic renal failure, diabetes 
mellitus, hypertension and dermatitis is final; the 
additional evidence received since the RO's November 1998 
denial of entitlement to service connection for chronic renal 
failure, diabetes mellitus, hypertension and dermatitis is 
not new and material, and the veteran's claim for benefits 
has not been reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156 (1999).

3.  The schedular criteria for a 30 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including § 4.3, Diagnostic Code 9411 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening a Claim

The veteran argues that the evidence presented in support of 
reopening his claims of service connection for several 
disabilities is not only new and material, but also is 
sufficient to grant service connection, particularly when 
that evidence is considered in light of the entire record.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its rating decision and 
statement of the case in which it informed the veteran of the 
reasons his claims had not been reopened.  38 U.S.C.A. 
§ 5103(a).  Also, by this decision, the Board informs the 
appellant of the type of new and material evidence needed to 
reopen his claim.  Unlike Graves, the appellant in this case 
has not put VA on notice of the existence of specific 
evidence that may be both new and material, and sufficient to 
reopen his claims for service connection.

Regarding the claims of service connection for chronic renal 
failure, diabetes mellitus, hypertension, dermatitis and 
right knee disability, as explained below, none of the 
evidence added to the record since the RO and Board 
decisions, either by itself or in the context of all the 
evidence, both old and new, provides medical evidence 
reflecting that the claimed disabilities are related to 
service, the Board concludes that the additional evidence 
does not constitute new and material evidence sufficient to 
reopen the claims for service connection.  

II.  Prior Decisions

In June 1998, the RO denied service connection for a right 
knee injury.  The RO determined that the injury to right knee 
that occurred during service was acute and transitory and 
resolved without chronic residuals.

In November 1998, the RO denied service connection for 
chronic renal failure, diabetes mellitus, hypertension and 
dermatitis.  The RO noted that there was no evidence of 
treatment for the claimed disabilities in service or within a 
presumptive period thereafter.  The RO also noted that 
dermatitis was not a presumptive disease considered under the 
laws and regulations that pertain to Agent Orange.

The June 1998 rating decision is the last final decision on 
the issue of service connection for a right knee disability; 
and the November 1998 rating decision is the last final 
decision on the issues of service connection for chronic 
renal failure, diabetes mellitus, hypertension and 
dermatitis.  Therefore, the Board shall review the evidence 
of record at the time of, and evidence submitted since, these 
decisions.  

The evidence previously considered by the RO included the 
veteran's service medical records, as well as post service 
private and VA clinical reports.  

In regard to the right knee disorder, in August 1970 the 
veteran reported that he hurt his right knee when he jumped 
approximately twelve feet to the ground.  It was noted that 
there was no swelling and he was treated conservatively with 
ace bandage and pain medication.  Post service VA clinical 
outpatient records showed that the veteran reported right 
knee pain in January 1998.  He indicated that he bumped his 
knee against a wall while getting out of bed.  He indicated 
that he took Ibuprofen and the swelling resolved.  There was 
no reported diagnosis.  

In regard to chronic renal failure, diabetes mellitus, 
hypertension and dermatitis.  The service medical records do 
not show complaints, treatment, findings or diagnoses 
regarding these disorders.  Post service private and VA 
medical records dated between 1988 and 1998 showed diagnoses 
that included chronic renal failure, diabetes mellitus, 
hypertension and dermatitis. 

III.  New Evidence

Records submitted after the June and November 1998 rating 
decisions include testimony and written statements of the 
veteran, duplicate copies of service and VA medical records, 
as well as more current VA clinical records.  After a review 
of the record, the Board concludes that this evidence is not 
new and material.  Accordingly, the claim is not reopened.  

The veteran's testimony and written statements regarding his 
disorders basically recount his earlier statements.  They are 
in essence cumulative and redundant.  The veteran continues 
to suggest that there is a relationship between his disorders 
and military service.  However, it should be pointed out that 
the record does not contain any medical statements or 
opinions regarding a nexus between any of the claimed 
disorders and military service.  Furthermore, there are no 
contemporaneous references to a chronic right knee 
disability.  I find the clinical evidence more probative in 
this regard.  Although the veteran is competent to describe 
what he observed and experienced, his statements are not 
considered competent medical evidence and do not establish 
the etiology of any current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 192, 495 (1992).  The Court has also 
held that lay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board also considered the duplicate copies of medical 
records.  Duplicate copies of records previously considered, 
such as the copies of medical records, are not considered 
"new" evidence.  As they have been previously considered, 
they do not add to the evidentiary picture.  

The additional clinical records simply show that the veteran 
is receiving treatment for chronic renal failure, diabetes 
mellitus, hypertension and dermatitis.  Although this medical 
evidence is new, and reports current diagnoses, this 
additional documentation solely addresses the veteran's 
current medical condition, without commenting on the etiology 
of the current disorders.  Not only do the clinical records 
pertain to treatment provided years after separation from 
active service, this evidence does not address or contradict 
the reasoning offered in support of the prior decision.  It 
has no bearing on the issue of service incurrence and 
therefore, is not material.  See Shoop v. Derwinski, 3 Vet. 
App. 45, 47 (1992).

As none of the evidence added to the record since the RO's 
June and November 1998 decisions, either by itself or in the 
context of all the evidence, both old and new, is competent 
medical evidence reflecting a nexus between the claimed 
disorders and military service, the Board concludes that it 
does not constitute new and material evidence sufficient to 
reopen the claims for service connection.  Therefore, the 
RO's June and November 1998 decisions remain final, and the 
claims are not reopened.

IV.  PTSD

The veteran contends that symptoms of his service-connected 
psychiatric disorder warrant an increased disability 
evaluation.  He maintains that the psychoneurotic 
symptomatology reduces his reliability, flexibility, and 
efficiency to such an extent as to warrant the assignment of 
a higher evaluation due to significant industrial and social 
impairment.  In particular, it is asserted that the veteran 
is unable to establish and maintain effective relationships.  

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA SCHEDULE FOR RATING DISABILITIES (Schedule), 
38 C.F.R. Part 4.  Essentially, these evaluations are based, 
in large degree, on the impairment that current clinical 
findings objectively show to be the result of a service-
connected disability.  Service connection is in effect for 
PTSD, and is assigned a 10 percent disability evaluation.  

The Board has reviewed the veteran's complete clinical 
history to comprehensively assess the level of disability 
during the relevant time period.  Schrafrath v. Derwinski, 1 
Vet. App. 589 (1991).  A review of the veteran's psychiatric 
history shows that at the suggestion of his spouse in March 
1999 the veteran sought help for anger management.  
Eventually he underwent VA examination in July 1999.  The 
examiner determined that the findings were consistent with a 
diagnosis of PTSD.  An August 1999 rating action granted 
service connection for PTSD, assigning a 10 percent 
disability evaluation effective from July 1998.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

Based on review of the record, the Board finds that the 
evidence provides a basis for a 30 percent evaluation, and no 
higher.  Concerning the current level of disability, the 
evidence consists primarily of the veteran's written 
statements as well as the reports of his VA examination and 
treatment records.  It has not been alleged that his 
disability from PTSD has worsened since the most recent VA 
examination.  

In regard to industrial impairment, the report of his initial 
intake interview at the VA in March 1999, shows that the 
veteran reported that he lost his job of twenty-six years 
because the company moved to Mexico.  The examination 
regarding his cognitive skills at that time showed that his 
judgment and insight were intact.  There was no evidence of 
memory impairment, such as forgetting names, directions, or 
recent events.  He was oriented times three.  There was no 
deficit noted in concentration, memory, mathematics, writing, 
reading, naming objects, repeating phrases or responding to 
abstractions.  In April 1999, the VA outpatient records show 
that he reported insomnia. 

At VA examination in July 1999, he indicated that he did have 
some problems with getting along with other workers.  He also 
had problems at work because his hands would shake.  He 
indicated that he was not working because of dialysis.  On 
examination his thought processes and associations were 
logical and tight.  There was no confusion.  There was no 
reported evidence of hallucinations or delusions.  There was 
no gross impairment in memory and he was oriented in all 
spheres.  The veteran's insight and judgment were adequate. 

VA clinical outpatient notes dated in September 1999 show 
that the veteran reported his work history.  He indicated 
that he had been unemployed for 3 years.  He indicated that 
when he was employed he had had problems with other workers.  
He had been fired three times after conflicts with employers.  
He indicated that he could be rehired because of his work 
skills; however, he was not seeking retraining or employment. 

VA outpatient notes dated in November 1999 show that he was 
appropriately dressed and groomed.  His thoughts were logical 
and goal directed.  There were no psychosis or suicidal 
ideation noted.  He was considered alert and oriented.  
However, there was evidence of psychomotor retardation.

In regard to social abilities, the veteran did report some 
impairment in relationships.  At the VA examination in July 
1999, the veteran was described as casually groomed.  He sat 
slumped in his seat during the interview.  His eye contact 
was limited.  He was cooperative.  He appeared dysphoric.  
The predominant mood was one of depression.  

The veteran received VA inpatient treatment between September 
and November 1999.  Records in September 1999 show that the 
veteran reported that he was separated form his spouse.  His 
marital problems included difficulty with intimacy, alcohol 
and irritability.  There was a history of physical violence 
in his marital relationship.  He was concerned that he would 
physically injure his wife.  He described his marital 
relationship as somewhat satisfactory.  He had several 
children and he described his parent-child relationships as 
satisfactory except with his youngest children who had a 
substance abuse problem.  In November 1999, he reported that 
his symptoms included depression with anhedonia, social 
isolation, and poor communication with his spouse.  

In reviewing the record it is noted that the VA examiners 
have assigned the veteran Global Assessment of Functioning 
(GAF) scores from 53 to 75, with a GAF of 60 being the most 
prevalent.  A GAF between 61 and 70 is indicative of some 
mild impairment (e.g., depressed mood and mild insomnia) or 
some difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationship, whereas a GAF score between 51 
and 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  See DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition) at 44-47.  A 30 
percent disability rating reflects the existence of moderate 
psychiatric symptoms. 

Although the reported findings are consistent with a 30 
percent evaluation, I do not find manifestations that are 
indicative of a higher evaluation.  In this case, the VA 
examination report notes some anxiety and depression, but 
does not describe the veteran's affect as flattened.  His 
conversation was normal, not circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or irrelevant.  The veteran 
did not describe panic attacks at either the VA examination 
or the hearing.  His memory impairment was described as fair, 
not limited to retention of only highly learned tasks, much 
less marked by memory loss for close relatives, or his own 
occupation or name.  Neither his judgment nor abstract 
thinking were described as impaired.  In his statements, the 
veteran has not indicated problems involving routine 
behavior, self-care, or conversation.  He did not neglect his 
personal appearance or hygiene at either the examination or 
the hearing.  His suicidal ideation was only in the past, not 
the present.  He appeared to be able to function 
independently, appropriately, and effectively.  He was well 
oriented, rather than disoriented.  He had no obsessional 
rituals.  Such manifestations as suspiciousness, memory loss 
or weekly panic attacks have not been described at any 
examination.  Moreover, the assigned GAF scores would not 
support a conclusion that a higher evaluation is warranted.  
While there is reported evidence of sleep impairment, 
depressed moods and anxiety, it is not shown that these 
manifestations have led to an inability to perform his 
occupational tasks.  Still further, a 30 percent evaluation 
takes into consideration increased symptoms during periods of 
significant stress.  It appears that he is able to function 
independently, appropriately, and effectively. 

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
This case does not present factors such as frequent periods 
of hospitalization or marked interference with employment.  

In regards to industrial impairment, as noted, the veteran 
has reported that he is no longer working.  Although the 
reports show that he is no longer employed, it appears that 
this is significantly related to a renal disability.  
Regardless, he has not produced any objective evidence from 
his former place of employment implicating his 
service-connected disability in his unemployment. 

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization 
recently.  Although the veteran is receiving continuing care, 
the VA records show that it is on an outpatient basis.  As 
discussed above, the medical evidence reveals that no more 
than a 30 percent disability evaluation is in order for the 
veteran's PTSD.  Neither his statements nor the medical 
records indicate that the disability warrants the assignment 
of an extraschedular evaluation.



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for chronic 
renal failure, diabetes mellitus, hypertension, dermatitis, 
or the residuals of a right knee injury, the benefits sought 
on appeal are denied.

A 30 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

The Board notes that the regional office (RO) has not had the 
opportunity to apply Public Law No. 106-475, the Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  
Under the terms of the Act and Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the RO should apply the provisions 
of the Act to the current claim for service connection for 
the residuals of a back injury.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 


